Citation Nr: 1515438	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-14 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected surgical residual scars due to basal cell carcinoma (BCC), of the head, face, and neck.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection for residual BCC scars of the head, face, and neck and assigned an initial 10-percent disability rating, effective in March 2010.

In September 2014, the Board remanded the case to the Appeals Management Center (AMC), Washington, DC, for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND


After the AMC returned the case to the Board, the Veteran submitted additional private treatment records for which he did not waive initial RO review and consideration.  See 38 C.F.R. § 20.1304 (2014).  The records pertain to treatment that pre-date the last supplemental statement of the case.  However, it does not appear that such records had actually been received by the AOJ at the time of their last adjudication. 

Additionally, the November 2014 examination report reflects small scabbed areas on the forehead, which the Veteran said was due to liquid nitrogen treatment to remove new pre-cancerous lesions.  This had been applied by his private physician approximately two weeks before the VA examination.  The examiner did not, or could not, assess the area for any permanent scar residuals.  Further, the examiner made no finding as concerns the depressed area at the right forehead noted at the July 2010 examination.  It should be specifically determined if the Veteran's skin disability still manifests with that characteristic of disfigurement.



Accordingly, the case is REMANDED for the following action:

1.  Secure an appropriate release from the Veteran and obtain any private records related to the November 2014 liquid nitrogen treatment for removal of pre-cancerous lesions, and any other subsequent treatment of the Veteran's service-connected skin disability.  The Veteran, of course, has the option of obtaining the records himself.  All efforts to obtain the records should be documented in the claims file.

2.  After the above is complete, the AOJ will arrange a skin examination by an appropriate examiner.  The claims file must be provided for review by the examiner as part of the examination.  Ask the examiner to reference the July 2010 VA examination report and to determine if the rectangular, depressed area of the right forehead is still present.  The examiner is also asked to determine if the November 2014 liquid nitrogen treatment left any permanent scar residuals.  If so, is there at least a 50-percent probability that they are causally connected to the service-connected skin disability?  

The examiner is asked to provide a full explanation for all findings.  All characteristics of disfigurement should be considered and the report should clearly indicate which ones are present.  In this regard, the total surface area of hypo or hyper pigmented skin should be noted.

3.  After completion of all of the above, the AOJ should re-adjudicate the claim on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals 




